Citation Nr: 0731255	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-35 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral plantar 
fasciitis with hallux abductovalgus deformities (claimed as 
bilateral foot condition), and, if so, whether service 
connection is now warranted.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to service-
connected status post abdominal hysterectomy and right ovary 
removal.  

3.  Entitlement to a rating in excess of 30 percent for 
status post abdominal hysterectomy due to symptomatic uterine 
fibroids with residual scars.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
December 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

The reopened claim of entitlement to service connection for 
bilateral plantar fasciitis with hallux abductovalgus 
deformities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The claim of 
entitlement to service connection for an acquired psychiatric 
disorder is also addressed in the REMAND.  


FINDINGS OF FACT

1.  The Board denied service connection for bilateral plantar 
fasciitis with hallux abductovalgus deformities (claimed as 
bilateral foot disorders) in January 2003.  It was 
essentially concluded that the foot disorder pre-existed 
service and were not aggravated therein.  Appellant was 
provided notice and the determination was not appealed.

2.  Evidence received subsequent to the Board's January 2003 
decision, when considered by itself or together with previous 
evidence of record, raises a reasonable possibility of 
substantiating the claim.  

3.  There is no medical evidence that the veteran's 
hysterectomy, which was performed several years ago, 
currently results in gynecological symptoms which are not 
encompassed in the schedular criteria for the 30 percent 
evaluation currently assigned for the veteran's disability.  
She has had one ovary removed.


CONCLUSIONS OF LAW

1.  The January 2003 Board decision that denied service 
connection for bilateral foot disorders is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.1100 (2006).  

2.  The evidence received subsequent to the January 2003 
Board decision is new and material and the veteran's claim of 
entitlement to service connection for bilateral plantar 
fasciitis with hallux abductovalgus deformities is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2007).  

3.  The criteria for an evaluation in excess of 30 percent 
for status post abdominal hysterectomy due to symptomatic 
uterine fibroids with residual scars have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.116, Diagnostic Code (DC) 
7618 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA is mandated by law to assist a claimant in the development 
of their claim and to notify the claimant of the obligations 
on both their part and VA's.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2007).  These provisions apply 
to most claims for benefits received by VA on or after 
November 9, 2000, as well as any claim not decided as of that 
date.

Without deciding whether the notice and evidentiary 
development requirements have been satisfied in this case on 
the issue of whether new and material evidence has been 
received to reopen the claim for entitlement to service 
connection for bilateral foot disorder, it is the Board's 
conclusion that it is not precluded from now adjudicating the 
question of whether the claim is reopened.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim and granting the claim only to this 
extent, which, at this point, poses no risk of prejudice to 
the veteran.  See generally Bernard v. Brown, 4 Vet. App. 384 
(1993).

As to the additional issue addressed in this appeal 
(entitlement to an increased rating for status post abdominal 
hysterectomy), considering the record in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate these claims has been 
accomplished.  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, an April 
2005 letter to the veteran from the RO regarding the 
increased rating claim for service-connected hysterectomy 
residuals specifically notified her of the substance of the 
VCAA, including the type of evidence necessary to establish 
an increased rating for hysterectomy residuals, and of the 
division of responsibility between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
her claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence she was expected 
to provide; and (4) requesting the veteran to provide any 
information or evidence in her possession that pertained to 
the claim.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate her claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, private post-service medical treatment 
records, VA examination, and statements from the veteran and 
her representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
March 2006.  

New and Material - Bilateral Foot Disorders

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2007);  38 C.F.R. § 3.303 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

New and Material

The RO initially denied service connection for bilateral foot 
disorders in April 2000.  The Board confirmed the denial in a 
January 2003 determination.  The decision is final.  
38 C.F.R. § 20.1100 (2006).  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  Effective from August 
29, 2001, the regulations defining "new and material 
evidence" were revised and clarify the types of assistance 
the VA will provide to a claimant attempting to reopen a 
previously denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  
These specific provisions are applicable only to claims filed 
on or after August 29, 2001.  As the veteran filed his claim 
seeking to reopen in May 2003, the Board has considered these 
provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007).  
Under the amended regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  The evidence and arguments are presumed credible for 
the purposes of reopening the claim.

Here, the Board notes that the RO did not reopen the 
appellant's claim for service connection for the cause of the 
veteran's death.  The Board disagrees for reasons explained 
below.  

Analysis

The evidence of record at the time of the January 2003 Board 
decision included service medical records which showed that 
upon service entrance, the veteran was diagnosed as having 
preexisting moderate pes planus with hallux valgus 
deformities.  This condition was noted to be asymptomatic.  
In the Board's decision, it was noted that there were no 
further records during service with complaints of and/or 
treatment for a foot condition.  Pertinent post service 
records included private treatment records dated in 2000 
which reflected treatment for bilateral foot problems.  In 
May 2000, the veteran reported that arch supports received in 
service gave her some problems, but she had never received 
therapy for her bilateral plantar fascia.  Exam showed that 
she was positive for severely tight plantar fascia with mild 
bunion deformities of the first metacarpophalangeal joint of 
the bilateral lower extremities.  She was assessed with 
plantar fasciitis, hallux abductovalgus deformity and pain in 
the limb.  This condition continued, and she was seen again 
later in the year for her foot symptoms.  

The basis for the Board's January 2003 denial of service 
connection for bilateral foot disorders was that the 
veteran's preexisting bilateral foot condition did not 
undergo any increase in symptomatology during service.  

The evidence of record that was received after the January 
2003 denial of the claim of service connection for bilateral 
foot disorders primarily includes extensive private and VA 
clinical records showing treatment for other conditions.  
However, private records dated in July 2002 and March 2003 do 
reflect continuing symptoms and treatment for her foot 
complaints.  In March 2003, plantar fasciitis healed, right, 
was the diagnosis.  The private examiner noted that the 
veteran reported that during her 12 weeks in military service 
in 1989, she was diagnosed as having flat feet.  She 
requested that the doctor provide an opinion as to whether 
her inservice foot problems were related to her current 
problems.  He stated that it was "possible" that current 
foot problems were related to inservice strenuous activity.  
He added that this would be "difficult" to prove.  

In an August 2007 statement, the veteran's representative 
asserted that additional service medical records (previously 
misfiled) had also been added to the record since the Board's 
denial in 2003.  Specifically, he noted that the service 
records now included an October 1989 report showing that the 
veteran was seen during service for her foot problems.  
Review of the current record does reflect that this document 
is now in the file.  

It is the Board's conclusion the record now documents that 
the veteran was indeed seen during service for her foot 
complaints - treatment that was previously unacknowledged.  
And, a private examiner has submitted a statement that 
supports the veteran's contention that her preexisting foot 
problems were exacerbated during service.  The Board finds 
that such information, when viewed in the context of the 
entire claims file, provides a suggestion that her 
preexisting foot condition was aggravated during service and 
tends to support the veteran's claim in a manner not 
previously shown.  It must therefore be considered in order 
to fairly decide the merits of the claim.  Accordingly, the 
Board finds that new and material evidence has been submitted 
and the claim of service connection for bilateral plantar 
fasciitis with hallux abductovalgus deformities is reopened.  

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4 (2007).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2007).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.3.

Status Post Abdominal Hysterectomy due to Symptomatic Uterine 
Fibroids with Residual Scars

The veteran contends that a rating in excess of 30 percent is 
warranted for her service-connected hysterectomy residuals.  
Specifically, she argues that she underwent a total 
hysterectomy, but that this information has been ignored.  

Historically, by rating decision in May 2002, the veteran was 
awarded service connection for status post abdominal 
hysterectomy due to symptomatic uterine fibroids.  A total 
schedular rating of 100 percent was assigned, effective 
September 24, 2001, followed by an evaluation of 30 percent, 
effective January 1, 2002, pursuant to DC 7618.  Service 
connection was also granted (separately) for uterine fibroids 
and for status post removal of the right ovary.  Currently, a 
30 percent rating is in effect for the uterine fibroids and a 
noncompensable rating is in effect for removal of the right 
ovary.  The service-connected hysterectomy residuals were 
reclassified in a March 2005 rating decision.  The condition 
was noted to include residual scars.  

DC 7618 provides the criteria for evaluating disability due 
to removal of the uterus, including corpus.  For three months 
after removal of the uterus, a 100 percent evaluation is 
warranted.  Thereafter, a maximum schedular evaluation of 30 
percent is assigned.  The veteran has been granted the 
maximum schedular evaluation available after expiration of 
the immediate postoperative period.  There is no medical 
evidence or opinion indicating that the post-operative rating 
should be extended.  Moreover, as the veteran's hysterectomy 
was performed numerous years ago, the evidence is highly 
unfavorable to such an extension.  It is noted that the 
evidence on file reveals that just one ovary was removed.

The Board points out that the veteran is in error in 
asserting that the fact that she underwent a total 
hysterectomy was not considered in assigning her a disability 
raging of 30 percent.  Removal of the uterus constitutes a 
hysterectomy and a maximum rating of 30 percent is warranted.  
She is separately rated for uterine fibroids and for removal 
of the right ovary.  Increased rating claims for those 
conditions are not on appeal.  

Also, the Board notes that the veteran is not entitled to an 
additional evaluation for her hysterectomy scars because, on 
examination, they have not been shown to cause limited 
motion, to cover an area of at least 144 square inches, to be 
unstable, or to be painful on examination.  See the December 
2004 VA examination which noted that she had normal scarring 
with no significant symptoms resulting therefrom.  See also 
38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804.

The Board has considered whether there is any evidence which 
would support Remand of this claim for consideration for an 
extraschedular evaluation.  Under the provisions of 38 C.F.R. 
§ 3.321, in exceptional cases an extraschedular evaluation 
can be provided in the interest of justice.  The Board lacks 
the authority to award an extraschedular rating in the first 
instance, but if the evidence supports such a rating, the 
Board must refer the case to a VA officer authorized to make 
such an award.  VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 
88 (1996).

The criteria for referral for an extraschedular evaluation 
are met if the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case, there is no 
medical evidence or opinion that the residuals of the 
veteran's hysterectomy have resulted in marked interference 
with employment.  The veteran's postoperative residuals of 
hysterectomy have not required any periods of recent 
hospitalization.  The Board notes that the veteran has 
required treatment for abdominal pain, but this condition was 
better on the most recent treatment records at VA in 2006.  
In any event, the treatment for her pain has not required 
hospitalization, but has been provided on an outpatient 
basis.

The record does not establish, based upon findings documented 
within the clinical reports, that the appellant has an 
"exceptional or unusual" disability following her 
hysterectomy such to require referral to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service.  Accordingly, the Board finds the evidence is 
against an evaluation in excess of 30 percent for 
hysterectomy, and the claim for increase is denied.


ORDER

New and material evidence has been received to reopen the 
claim of service connection for bilateral fasciitis with 
hallux abductovalgus deformity; the appeal is granted to this 
extent.  

A rating in excess of 30 percent for status post abdominal 
hysterectomy due to symptomatic uterine fibroids with 
residual scars is denied.  


REMAND

It is contended by the veteran that she has bilateral foot 
disorders that were aggravated during service.  Upon 
examination for service entrance, she was noted to have 
preexisting, moderate pes planus with hallux valgus 
deformities.  They were asymptomatic at this time.  However, 
the service records reflect that she was seen in October 1989 
for foot complaints.  Arch supports were indicated, and she 
was directed to elevate her feet and to soak them in cold 
water.  Additional inservice treatment is not indicated.  
Post service treatment records beginning in 2000 and 
continuing in 2002 and 2003 reflects additional foot 
problems.  The diagnoses in 2000 were severely tight plantar 
fascia with mild bunion deformities of the first 
metacarpophalangeal joint of the bilateral lower extremities.  
In 2003, plantar fasciitis, healed, right, was the diagnosis.  

The private examiner who treated the veteran in 2003 stated 
that it was "possible" that her current foot problems were 
related to inservice strenuous activity.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2007), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  Based 
on the evidence as a whole, a medical examination is 
necessary for the purpose of ascertaining current bilateral 
foot diagnoses, and for an opinion on whether current 
diagnoses are related to service.  This is particularly 
important given the inservice report of preexisting foot 
problems, and the post-service medical evidence indicating 
that the veteran suffers from bilateral foot disorders.  The 
veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failing 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2007).

As to the claim for service connection for an acquired 
psychiatric disorder, the veteran's primary assertion is that 
this condition developed secondary to her service-connected 
hysterectomy residuals and right ovary removal.  

The record includes a VA consultation examination from 
December 2003 (with an addendum) which does not support the 
veteran's claim.  She has submitted numerous statements 
attesting to inadequacy of the evaluation.  She argues that 
she was uncomfortable with the examiner and was not given a 
thorough examination.  For example, the examiner did not ask 
her questions about her hysterectomy.  

Review of the record reflects that the examiner stated in her 
December 2003 report that the claims file was reviewed.  
However, mention was made that there was only one psychiatric 
report of record.  The Board's review of the record reflects 
that there are numerous other psychiatric reports of record, 
to include private records dated prior to service in 1987 
which show that the veteran was treated for adjustment 
disorder after breaking up with her boyfriend.  There are 
also numerous private records showing post service treatment 
in the early 1990s for psychiatric complaints and alcohol 
dependence.  The veteran has asserted that her drinking began 
after her inservice hysterectomy.  While the examiner noted 
(in 2003) that the veteran's medical history included alcohol 
abuse, it is clear that review of the entire claims file was 
not accomplished.  Additional records reflect that anxiety 
was noted by private physicians in 1999, and current VA 
examination (2005) diagnosed major depressive disorder.  

The veteran's entrance examination was negative for any 
psychiatric condition although the evidence reflects 
treatment prior to service for adjustment disorder.  Thus, 
this case involves application of the presumption of 
soundness and whether it is rebutted by the evidence.  See 38 
U.S.C.A. § 1111; VAOPGCPREC 3-2003; see also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

It is now apparent that the December 2003 medical opinion 
(with addendum) was premature.  Given the factual and legal 
complexities of this case, a contemporaneous examination of 
the veteran should be obtained.  That examination and a 
medical opinion should be coincident with a thorough review 
of the entire claims file.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
her psychiatric condition or hysterectomy 
residuals, on appeal.  Any records that 
are not currently included in the clams 
file should be obtained and added to the 
file.  With any necessary authorization 
from the veteran, the AMC should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran that 
are not currently of record.  All efforts 
to obtain these records must be 
documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the veteran is to be 
informed of any records that could not be 
obtained.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  Multiple examinations are requested 
below.  For each examination requested, 
the claims file must be made available to 
and reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

Schedule the veteran for an examination 
for the purpose of ascertaining the 
current right and left foot diagnosis 
or diagnoses.  Based on this review and 
examination of the veteran, the 
examiner is requested to specify 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current disorder(s) of the 
feet is the result of injury incurred 
in service, whether an preexisting foot 
disorder was aggravated in service, or 
whether any current foot disorder is 
secondary to any service-connected 
disorder.  

If the examiner concludes that a 
preexisting foot disorder underwent an 
increase during service, he or she is 
to opine as to whether the increase in 
disability was due to the natural 
progress of the preservice disease.  If 
the examiner concludes that a 
preexisting foot disorder was not 
aggravated by service, the examiner 
should express his or her degree of 
certainty that a preexisting foot 
disorder was not aggravated.  The 
medical bases for any opinions entered 
should be set out.

3.  The veteran should also be 
scheduled for a psychiatric VA 
examination to diagnose current 
pathology and to provide opinions about 
the etiology of current pathology.  

The examiner should make a careful 
review of the history of the veteran's 
psychiatric complaints from their 
earliest documentation to the present.  
Based on this review and examination of 
the veteran, the examiner is requested 
to specify whether it is at least as 
likely as not (a 50% or higher degree 
of probability) whether any current 
psychiatric disorder is the result of 
injury incurred in service, whether 
there was aggravation in service of 
preexisting psychiatric disease, or 
whether any current psychiatric 
disorder is secondary to any service-
connected disorder (status post 
hysterectomy with removal of the right 
ovary).  

4.  If the examiner concludes that a 
preexisting psychiatric condition 
underwent an increase during service, 
he or she is to opine as to whether the 
increase in disability was due to the 
natural progress of the pre-service 
disease.  If the examiner concludes 
that a preexisting psychiatric disorder 
was not aggravated by service, the 
examiner should express his or her 
degree of certainty that a preexisting 
psychiatric disorder was not 
aggravated.

NOTE: For purposes of the instructions 
above as to both examinations 
requested, "aggravation" means a 
permanent increase in underlying 
pathology, as distinguished from an 
acute exacerbation, or "flare- up" of 
symptoms.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


